Citation Nr: 0504116	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  96-30 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican

INTRODUCTION

The veteran served on active duty from January 1968 to August 
1970, and from November 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  In April 1975 the RO denied entitlement to service 
connection for a psychiatric disorder.  The veteran was 
provided notice of the denial and did not thereafter appeal.  
That decision became final.
 
2.  The evidence received since the April 1975 decision is 
not new and material and does not serve to reopen the claim.


CONCLUSIONS OF LAW

1.  The April 1975 RO decision denying service connection for 
a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has not been presented to 
reopen a claim for service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.
It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  This 
claim has been ongoing since 1995.  Consequently, the current 
appeal will be decided under the old version of § 3.156(a) as 
is outlined in the decision below.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Entitlement to service connection for a psychiatric disorder 
was denied by the RO in a rating decision of April 1975.  On 
file at the time of the April 1975 decision were the 
veteran's service medical records, covering his periods of 
active duty in the Army and later, in the Navy, the last of 
which ended November 13, 1973.  The Army service medical 
records reflect diagnoses of situational adjustment problem, 
passive-aggressive personality disturbance, and a discharge 
diagnosis of character and behavior disorders.  The Navy 
service medical records noted signs of situational 
adjustment,/situational maladjustmentimmature personality and 
amlingering.  He was discharged from the Navy as unsuitable.  
Also in the file are treatment records from Malcolm Bliss 
Mental Health Center, dated from  January 20 to February 13, 
1975.   These records show the veteran seeking treatment 14 
months after his final discharge from service.  A diagnosis 
of depressive neurosis with an element of anxiety was 
entered.  The RO, in 1975, denied entitlement, stating that 
the veteran's service medical records showed diagnoses of 
personality disorders, and that the record did not show these 
traits to have been aggravated by service.  The veteran was 
provided notice of the denial and did not thereafter appeal.  
As well, no additional evidence was thereafter submitted 
within the applicable one-year period, pursuant to 38 C.F.R. 
§ 3.156(b).  Based on the foregoing, the April 1975 action is 
final.  38 U.S.C.A. § 7105.

Received by the RO in June 1995 was the veteran's claim to 
reopen, the denial of which forms the basis of the instant 
appeal.  Notwithstanding the RO's prior action in this 
matter, it is the Board's obligation to ascertain in each and 
every case, and at any juncture in its adjudication process, 
that it has jurisdiction over the subject matter presented.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Consideration must therefore be initially accorded the 
question of whether new and material evidence has been 
presented to reopen the claim.  This necessitates a review of 
the evidence submitted prior to and subsequent to that most 
recent, final denial.

Evidence presented since entry of the rating decision in 
April 1975 includes the veteran's testimony at his hearing 
before the undersigned, medical records from the Social 
Security Administration, and records of VA and private 
medical treatment beginning in 1994.  The veteran testified 
that he was treated for a psychiatric disorder while on 
active duty.  He stated that he was told that he was manic-
depressive, but that he did not have any follow-up treatment.  
He reported that he continued to experience bouts of 
depression during the remainder of his service.  

The veteran's testimony is credible and is new.  The medical 
records from the Social Security Administration, and records 
of VA and private medical treatment are also new.  However, 
evidence that is new must also be material, and must also 
raise a reasonable possibility of substantiating the claim.  
The new evidence shows current treatment for a psychiatric 
disorder.  The veteran's testimony essentially duplicates his 
earlier claim.  The newly submitted evidence does not contain 
a medical opinion or other evidence which would tend to show 
that the veteran's current psychiatric disorder is related to 
his military service.  As none of the evidence submitted 
subsequent to the April 1975 denial raises a reasonable 
possibility of substantiating the claim, his claim for 
service connection for a psychiatric disorder cannot be 
reopened.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


